UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4901


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD CLINTON JONES, III,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:14-cr-00342-RMG-1)


Submitted:   July 31, 2015                 Decided:   September 3, 2015


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly H. Albro, Research & Writing Specialist, FEDERAL PUBLIC
DEFENDER’S OFFICE, Columbia, South Carolina, for Appellant.
William N. Nettles, United States Attorney, Nathan S. Williams,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Clinton Jones, III, appeals the 151-month sentence

imposed   by       the     district    court    following      his    guilty      plea   to

solicitation of murder for hire, in violation of 18 U.S.C. §§

373, 1958 (2012), and use of interstate commerce facilities in

the commission of murder for hire, in violation of 18 U.S.C. §

1958.         On     appeal,     Jones     contends       that      his    sentence       is

procedurally         unreasonable,       that    the    district     court       erred    in

failing to sua sponte order a mental competency hearing, and

that    the    court        improperly     delegated       judicial        authority      in

imposing a special condition of supervised release.                          Finding no

error, we affirm.

       Jones       first    contends     that    his    sentence     is     procedurally

unreasonable because the district court abused its discretion

during sentencing by failing to explain its reasons for denying

his motion for a downward variance.                    In reviewing a sentence, we

must    ensure       that     the     district    court       did    not    commit       any

“significant         procedural       error,”    such    as   failing       to   properly

calculate the applicable Sentencing Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) (2012) factors, or failing to

adequately explain the sentence.                   Gall v. United States, 552
U.S. 38, 51 (2007).             In explaining its sentence, the district

court is not required to “robotically tick through § 3553(a)’s

every subsection.”            United States v. Johnson, 445 F.3d 339, 345

                                            2
(4th Cir. 2006).            However, the court “must place on the record

an ‘individualized assessment’ based on the particular facts of

the case before it.           This individualized assessment need not be

elaborate or lengthy, but it must provide a rationale tailored

to   the   particular         case      at       hand    and     adequate         to    permit

‘meaningful appellate review.’”                    United States v. Carter, 564
F.3d 325, 330 (4th Cir. 2009) (quoting Gall, 552 U.S. at 50)

(internal citation and footnote omitted)).

      We   conclude      that     the      district      court       did   not    abuse      its

discretion       in   imposing       the     151-month         sentence.          The    court

thoroughly considered the § 3553(a) factors in finding that a

within-Guidelines           sentence       was    appropriate          and    provided        an

adequate   explanation         for    the     sentence         imposed     upon    balancing

those factors.          Moreover, the record reflects that the court

adequately considered Jones’ arguments for a downward variance

but found those mitigating factors insufficient to warrant a

below-Guidelines sentence.

      Jones    next     contends       that      the    district      court      abused      its

discretion in failing to sua sponte order a mental competency

hearing.      The district court must sua sponte order a competency

hearing    “if      there    is   reasonable           cause    to    believe      that      the

defendant may presently be suffering from a mental disease or

defect rendering him mentally incompetent to the extent that he

is   unable    to     understand      the     nature      and    consequences           of   the

                                              3
proceedings against him or to assist properly in his defense.”

18     U.S.C.        § 4241(a)          (2012).               “Reasonable        cause     may    be

established          through        evidence             of     irrational       behavior,       the

defendant’s demeanor at trial, and medical opinions concerning

the defendant’s competence.”                     United States v. Bernard, 708 F.3d
583, 592-93 (4th Cir. 2013) (internal quotation marks omitted).

The mere presence of mental illness is not, however, “equated

with    incompetence.”               Id.        at    593       (internal       quotation    marks

omitted).            Competency         turns        on       “whether    the    defendant       has

sufficient present ability to consult with his lawyer with a

reasonable degree of rational understanding — and whether he has

a rational as well as factual understanding of the proceedings

against him.”         Id. (internal quotation marks omitted).

       Here, the district court did not err in failing to sua

sponte order a competency hearing.                            See United States v. Dreyer,

705 F.3d 951, 960 (9th Cir. 2013) (stating that “a district

court’s    failure          to    conduct        a   competency          hearing    on    its    own

motion will always be subject to plain error review”); see also

Henderson       v.    United       States,       133      S.     Ct.   1121,     1126-27    (2013)

(providing       standard           for     plain         error    review).         The     record

reflects     no       indication           that          Jones     acted     irrationally        or

inappropriately          at       any     point      during       the     proceedings.           The

district     court          was     aware       of       Jones’    mental       conditions       and

medications,          and     the       court     adequately           inquired    into     Jones’

                                                     4
understanding       of    the       proceedings.                “Whether    reasonable         cause

exists    is    a   question            left     to   the       sound    discretion           of   the

district court.”           Bernard, 708 F.3d at 592 (internal quotation

marks omitted).          The district court did not abuse its discretion

in this case.

      Finally, Jones contends that the district court violated

Article    III      of   the        Constitution           by    delegating        its    judicial

authority to the probation officer to determine whether mental

health treatment would be a condition of supervised release.                                        A

probation      officer      has         the     authority         to    “manage     aspects         of

sentences and to supervise . . . persons on supervised release

with respect to all conditions imposed by the court.”                                         United

States v. Johnson, 48 F.3d 806, 808 (4th Cir. 1995).                                      A court

may not, however, delegate to a probation officer a judicial

function,      as   such       a    delegation         violates         Article     III       of   the

Constitution.            Id.       at    808-09.           “To     determine       if     a    court

improperly       delegated          the        judicial         authority     of    sentencing,

[courts] have drawn a distinction between the delegation to a

probation officer of a ministerial act or support service and

the ultimate responsibility of imposing the sentence.”                                        United

States    v.     Nash,     438 F.3d 1302,      1304-05        (11th    Cir.       2006)

(internal quotation marks omitted).                         “Where the court makes the

determination of whether a defendant must abide by a condition,

it   is   permissible          to       delegate      to    the    probation        officer        the

                                                  5
details of where and when the condition will be satisfied.”                        Id.

(internal quotation marks, brackets, and ellipsis omitted).

     We conclude that the district court did not err in imposing

on Jones the special condition of supervised release requiring

mental health treatment.           The court unequivocally ordered that

Jones   undergo     mental   health    treatment    as    a    condition      of   his

supervised release and tasked the officer with the authority to

determine     the    type    of   treatment   necessary         to     fulfill     the

condition, a purely ministerial function.                 Thus, the court did

not violate Article III.

     Accordingly, we affirm the district court’s judgment.                         We

dispense    with     oral    argument    because        the    facts    and      legal

conclusions    are    adequately      presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        6